Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

This action “Corrected allowability Notice” is made on the basis  that the Notice of allowability (mailed on 8/27/2021) is of record. 

				  IDS
	The IDS filed 12/7/2017  was not properly signed; and thus, the IDS  has been re-considered and properly signed  which copy has been attached with this Office action.
            Applicant’s IDS filed 12/7/2017 has been fully considered and is not found to be the basis for any new grounds of rejection against the claims previously allowed (see the Notice of Allowability mailed on 8/27/2021). Thus, the claimed invention is allowable for the reasons noted in said Notice of Allowability mailed on 8/27/2021. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.       
/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
           
/SCARLETT Y GOON/QAS, Art Unit 1600